Title: From George Washington to Jean de Neufville, 8 September 1785
From: Washington, George
To: Neufville, Jean (John) de



Sir,
Mount Vernon Septr 8th 1785.

I have lately been honored with your favors of the 10th & 15th of March. Until the latter explained the mistake of the former, I was puzzled to get at the meaning of it; because, I did not recollect that I had ever made application to your Son for the loan of any money; but since the subject has been started, I will take the liberty of pursuing it.
I am a member of a company in this State, who associated many years ago for the purpose of reclaiming what is called the

Great dismal Swamp near Norfolk. The War gave considerable interruption, indeed almost put an entire stop to the progress of the business; but in May last the members (for the first time since the war) had a meeting, & resolved to prosecute the work with vigour: for this purpose they are inclined to borrow money on interest; & to import, if they can do it upon advantageous terms, a number of Hollanders, or Germans, as being best acquainted with the nature of the work; which is to drain & bank level, low & wet Land, which would from its situation, & the quality of its soil, be invaluable if accomplished.
Individually, the members possess considerable property—as a company they have little money at command; but would I believe, bind themselves jointly & severally for the repayment of the principal sum borrowed, in a given number of years; & for such interest as may be agreed upon, annually; & as a collateral security they would moreover, I imagine, mortgage the Estate which they are about to improve.
Under this statement of the matter, permit me to ask you frankly, if four or five thousand pounds could be borrowed in Amsterdam; at what interest & for how long a term? And wether it is a matter which could be easily accomplished, to import about three hundred labourers (a few women among them would be no objection)—for what time they might be engaged & upon what wages? And what expence would attend the importation?
Since my last to you I have had the pleasure of your son’s company at this place; he appeared at the time to be in good health, and I hope has been able to put your business in this Country on a more favourable footing, than your letter of the 15th of June last year indicated; in a word, I hope it is placed on as good a footing as the nature of the case will admit. I have the honor to be &c.

G: Washington

